Upon the return of the scire facias against Elliot, who was spe*373cial bail of Morté, Mr. Redin, for the bail, obtained a rule upon the plaintiff to show cause why the original judgment against Morté should not be set aside for irregularity, and the subsequent proceedings against the bail, quashed. The original judgment was rendered in December, 1819, by confession without any declaration, or rule to declare, or to plead. In support of the rule Mr. Redin cited Tidd, 242, 1093, 1094, and 1146; Hayward v. Ribbans, 4 East, 310, 313; Barlow v. Kaye, 4 T. R. 688; Hardy v. Moore, 3 Har. & McHenry, 389, and Bowie v. The State of Maryland, Id. 408. On the 22d of June, 1824, the Couet made the rule absolute, and ordered the .original judgment to be set aside, and the continuances entered up, and all the subsequent proceedings to be quashed.